In a proceeding pursuant to CPLR article 78 to review a determination of the Executive Department of the respondent, New York State Division of Parole, dated June 16, 2003, confirming a determination of the respondent, New York State Division of Parole, dated May 15, 2002, which, after a hearing, denied the petitioner’s request to be released on parole, the petitioner appeals from a judgment of the Supreme Court, Orange County (McGuirk, J), dated October 29, 2003, which denied the petition and dismissed the proceeding.
Ordered that the appeal is dismissed as academic, without costs or disbursements.
The petitioner challenges a May 15, 2002, determination. Since then, he has reappeared before the respondent, New York State Division of Parole (hereinafter the Board), his parole request has been denied again, and he is being held pursuant to the subsequent determination. Consequently, this appeal has been rendered academic (see Matter of Lloyd v New York State Div. of Parole, 217 AD2d 548 [1995]; Matter of Lee v Russi, 211 AD2d 720 [1995]).
In any event, we would have affirmed the judgment because the Board’s determination was made in accordance with law and did not show “irrationality bordering on impropriety” (Matter of Silmon v Travis, 95 NY2d 470, 476 [2000]; see Matter of Mata v Travis, 8 AD3d 570 [2004];. Matter of Kirkpatrick v Travis, 5 AD3d 385 [2004]; Matter of Colon v Travis, 305 AD2d 407 [2003]; Matter of Romer v Travis, 299 AD2d 553 [2002]). Prudenti, P.J., Adams, Krausman and Spolzino, JJ, concur.